 

Exhibit 10.30

  

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

by and among

American Eagle Energy Corporation,

 

the Guarantors party hereto,

and

GMP Securities L.P.,

 

as representative of the Initial Purchasers

 

Dated as of August 27, 2014

 

 

 

  

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 27, 2014, by and among American Eagle Energy Corporation, a Nevada
corporation (the “Company”), the entities listed on Schedule A hereto
(collectively, the “Guarantors”), and GMP Securities L.P., as representative of
the initial purchasers listed on Schedule I to the Purchase Agreement (as
defined below) (each an “Initial Purchaser” and, collectively, the “Initial
Purchasers”), each of whom has agreed to purchase $175,000,000 aggregate
principal amount of the Company’s 11.0% Senior Secured Notes due 2019 (the
“Initial Notes”), fully and unconditionally guaranteed by the Guarantors (the
“Guarantees”) pursuant to the Purchase Agreement (as defined below). The Initial
Notes and the Guarantees are herein collectively referred to as the “Initial
Securities.”

 

This Agreement is made pursuant to the Purchase Agreement, dated August 13, 2014
(the “Purchase Agreement”), by and among the Company, the Guarantors and the
Initial Purchasers (i) for the benefit of the Initial Purchasers and (ii) for
the benefit of the Holders from time to time of Initial Securities, including
the Initial Purchasers. In order to induce the Initial Purchasers to purchase
the Initial Securities, the Company has agreed to provide the registration
rights set forth in this Agreement.

 

The parties hereby agree as follows:

 

SECTION 1.       Definitions. As used in this Agreement, the following
capitalized terms shall have the following meanings:

 

Advice: As defined in the last paragraph of Section 6(c) hereof.

 

Affiliate: As defined in Rule 144 promulgated by the Commission.

 

Agreement: As defined in the preamble hereto.

 

Blackout Period: As defined in the last paragraph of Section 4(a) hereof.

 

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

 

Business Day: Any day other than a Saturday, Sunday or U.S. federal holiday or a
day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.

 

Closing Date: The date of this Agreement.

 

Commission: The Securities and Exchange Commission.

  

 

 

  

Consummate: A registered Exchange Offer shall be deemed “Consummated” for
purposes of this Agreement upon the occurrence of (i) the filing and
effectiveness under the Securities Act of the Exchange Offer Registration
Statement relating to the Exchange Securities to be issued in the Exchange
Offer, (ii) the maintenance of such Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the minimum period required pursuant to Section 3(b) hereof, and (iii) the
delivery by the Company to the Registrar under the Indenture of Exchange
Securities in the same aggregate principal amount as the aggregate principal
amount of Initial Securities that were properly tendered by Holders thereof
pursuant to the Exchange Offer.

 

controlling person: As defined in Section 8(a) hereof.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Exchange Date: The date that Exchange Securities are delivered by the Company to
the Registrar under the Indenture of Exchange Securities in the same aggregate
principal amount as the aggregate principal amount of Initial Securities that
were tendered by Holders thereof pursuant to the Exchange Offer.

 

Exchange Deadline: As defined in Section 3(b) hereof.

 

Exchange Offer: An offer registered under the Securities Act by the Company and
the Guarantors pursuant to a Registration Statement pursuant to which the
Company offers the Holders of all outstanding Transfer Restricted Securities the
opportunity to exchange all such outstanding Transfer Restricted Securities held
by such Holders for Exchange Securities in an aggregate principal amount equal
to the aggregate principal amount of the Transfer Restricted Securities tendered
in such exchange offer by such Holders with terms that are identical in all
respects to the Transfer Restricted Securities (except that Exchange Securities
will not contain transfer restrictions or terms with respect to any increase in
annual interest rate as described herein).

 

Exchange Offer Registration Statement: The Registration Statement relating to
the Exchange Offer, including the related Prospectus, as defined in Section 3(a)
hereof.

 

Exchange Offer Registration Statement Effectiveness Target Date: As defined in
Section 3(a) hereof.

 

Exchange Offer Registration Statement Suspension Period: As defined in Section
3(c) hereof.

 

Exchange Securities: The 11.0% Senior Secured Notes due 2019, of the same series
under the Indenture as the Initial Securities, to be issued to Holders in
exchange for Transfer Restricted Securities pursuant to this Agreement.

 

FINRA: The Financial Industry Regulatory Authority, Inc.

 

Guarantees: As defined in the preamble hereto.

 

Guarantors: As defined in the preamble hereto.

  

-2-

 

  

Holder: As defined in Section 2(b) hereof.

 

Indemnified Holder: As defined in Section 8(a) hereof.

 

Indenture: The Indenture, dated as of August 27, 2014, by and among the Company,
the Guarantors and the Trustee, pursuant to which the Initial Securities and the
Exchange Securities are to be issued, as such Indenture is amended or
supplemented from time to time in accordance with the terms thereof.

 

Initial Notes: As defined in the preamble hereto.

 

Initial Placement: The issuance and sale by the Company of the Initial
Securities to the Initial Purchasers pursuant to the Purchase Agreement.

 

Initial Purchaser: As defined in the preamble hereto.

 

Initial Securities: As defined in the preamble hereto.

 

Person: An individual, partnership, corporation, limited liability company,
trust, unincorporated organization or other legal entity, or a government or
agency or political subdivision thereof.

 

Prospectus: The prospectus included in a Registration Statement, as amended or
supplemented by any prospectus supplement and by all other amendments thereto,
including post-effective amendments, and all material incorporated by reference
into such Prospectus.

 

Purchase Agreement: As defined in the preamble hereto.

 

Registration Default: As defined in Section 5 hereof.

 

Registration Statement: Any Exchange Offer Registration Statement or Shelf
Registration Statement, which is filed pursuant to the provisions of this
Agreement, in each case, including the Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

 

Securities Act: The Securities Act of 1933, as amended.

 

Shelf Filing Deadline: As defined in Section 4(a) hereof.

 

Shelf Registration Effectiveness Target Date: As defined in Section 4(a)(y)
hereof.

 

Shelf Registration Statement: As defined in Section 4(a)(x) hereof.

 

Special Interest: As defined in Section 5 hereof.

  

-3-

 

  

Transfer Restricted Securities: Each Initial Security, until the earliest to
occur of: (a) the date on which such Initial Security is exchanged by a Person
other than a Broker-Dealer for an Exchange Security in the Exchange Offer; (b)
following the exchange by a Broker-Dealer in the Exchange Offer of an Initial
Security for an Exchange Security, the date on which such Exchange Security is
sold to a purchaser who receives from such Broker-Dealer on or prior to the date
of such sale a copy of the prospectus contained in the Exchange Offer
Registration Statement; (c) the date on which such Initial Security has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement; and (d) the date on which such Initial
Security is actually sold pursuant to Rule 144; provided that an Initial
Security will not cease to be a Transfer Restricted Security for purposes of the
Exchange Offer by virtue of this clause (d).

 

Trust Indenture Act: The Trust Indenture Act of 1939, as amended.

 

Trustee: U.S. Bank National Association.

 

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

 

SECTION 2.       Securities Subject to this Agreement.

 

(a)       Transfer Restricted Securities. The securities entitled to the
benefits of this Agreement are the Transfer Restricted Securities.

 

(b)      Holders of Transfer Restricted Securities. A Person is deemed to be a
holder of Transfer Restricted Securities (a “Holder”) whenever such Person owns
Transfer Restricted Securities.

 

SECTION 3.       Registered Exchange Offer.

 

(a) Unless the Exchange Offer shall not be permissible under applicable law or
Commission policy (after the procedures set forth in Section 6(a) hereof have
been complied with), the Company and the Guarantors shall (i) cause to be filed
with the Commission on or prior to 180 days after the Closing Date a
Registration Statement under the Securities Act relating to the Exchange
Securities (other than Transfer Restricted Securities acquired by any
Broker-Dealer directly from the Company) and the Exchange Offer (the “Exchange
Offer Registration Statement”), (ii) use all commercially reasonable efforts to
cause such Exchange Offer Registration Statement to be declared effective by the
Commission on or prior to 270 days after the Closing Date (the “Exchange Offer
Registration Statement Effectiveness Target Date”), (iii) in connection with the
foregoing, file (A) all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause such Exchange Offer
Registration Statement to become effective, (B) if applicable, a post-effective
amendment to such Exchange Offer Registration Statement pursuant to Rule 430A
under the Securities Act and (C) cause all necessary filings in connection with
the registration and qualification of the Exchange Securities to be made under
the state securities or blue sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer; provided that in connection therewith
the Company shall not be required to (x) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify, (y) file
a general consent to service of process in any such jurisdiction, or (z) subject
itself to taxation in any jurisdiction in which it would not otherwise be
subject, and (iv) upon the effectiveness of such Exchange Offer Registration
Statement, (A) commence the Exchange Offer and (B) use all commercially
reasonable efforts to Consummate the Exchange Offer on or prior to 30 Business
Days, or longer, if required by applicable securities laws, after the date on
which the Exchange Offer Registration Statement was declared effective by the
Commission. The Exchange Offer shall be on the appropriate form permitting
registration of the Exchange Securities to be offered in exchange for the
Transfer Restricted Securities (other than Transfer Restricted Securities
acquired by any Broker-Dealer directly from the Company) and to permit resales
of Transfer Restricted Securities held by Broker-Dealers as contemplated by
Section 3(c) hereof.

  

-4-

 

  

(b) The Company and the Guarantors shall cause the Exchange Offer Registration
Statement to be effective continuously and shall keep the Exchange Offer open
for a period of not less than the minimum period required under applicable
federal and state securities laws to Consummate the Exchange Offer; provided,
however, that in no event shall such period be less than 20 Business Days after
the date notice of the Exchange Offer is mailed or otherwise delivered to the
Holders. The Company shall cause the Exchange Offer to comply with all
applicable federal and state securities laws. No securities other than the
Exchange Securities shall be included in the Exchange Offer Registration
Statement. The Company and the Guarantors shall use all commercially reasonable
efforts to cause the Exchange Offer to be Consummated on or prior to 30 Business
Days, or longer, if required by applicable securities laws, after the date on
which the Exchange Offer Registration Statement was declared effective by the
Commission (such day herein referred to as the “Exchange Deadline”).

 

(c) The Company shall indicate in a “Plan of Distribution” section contained in
the Prospectus forming a part of the Exchange Offer Registration Statement that
any Broker-Dealer who holds Initial Securities that are Transfer Restricted
Securities that were acquired for its own account as a result of market-making
activities or other trading activities (other than Transfer Restricted
Securities acquired directly from the Company), may exchange such Initial
Securities pursuant to the Exchange Offer; however, such Broker-Dealer may be
deemed to be an “underwriter” within the meaning of the Securities Act and must,
therefore, deliver a prospectus meeting the requirements of the Securities Act
in connection with any resales of the Exchange Securities received by such
Broker-Dealer in the Exchange Offer, which prospectus delivery requirement may
be satisfied by the delivery by such Broker-Dealer of the Prospectus contained
in the Exchange Offer Registration Statement. Such “Plan of Distribution”
section shall also contain all other information with respect to such resales by
Broker-Dealers that the Commission may require in order to permit such resales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Initial Securities held by any such
Broker-Dealer except to the extent required by the Commission.



 

-5-

 

  

The Company and the Guarantors shall use commercially reasonable efforts to keep
the Exchange Offer Registration Statement continuously effective, supplemented
and amended as required by the provisions of Section 6(c) hereof to the extent
necessary to ensure that it is available for resales of Transfer Restricted
Securities acquired by Broker-Dealers for their own accounts as a result of
market-making activities or other trading activities, and to ensure that it
conforms with the requirements of this Agreement, the Securities Act and the
policies, rules and regulations of the Commission as announced from time to
time, for a period ending on the earlier of (i) 180 days from the date on which
the Exchange Offer Registration Statement is declared effective by the
Commission and (ii) the date on which a Broker-Dealer is no longer required to
deliver a prospectus in connection with market-making or other trading
activities; provided that the Company may for a period (the “Exchange Offer
Registration Statement Suspension Period”) of up to 45 days in any three-month
period, not to exceed 90 days in any calendar year, determine that the Exchange
Offer Registration Statement is not usable under the circumstances relating to
corporate developments, public filings with the Commission and similar events,
and suspend the use of the Prospectus that is a part of the Exchange Offer
Registration Statement.

 

The Company shall provide sufficient copies of the latest version of such
Prospectus to Broker-Dealers promptly upon request at any time during such
180-day (or shorter as provided in the foregoing sentence) period in order to
facilitate such resales.

 

SECTION 4.       Shelf Registration.

 

(a)       Shelf Registration. If (i) the Company and the Guarantors are not (a)
required to file an Exchange Offer Registration Statement or (b) permitted to
consummate the Exchange Offer for the Initial Securities; or (ii) with respect
to any Holder of Transfer Restricted Securities that is not an Affiliate of the
Issuer or Guarantors (A) such Holder is prohibited by applicable law or
Commission policy from participating in the Exchange Offer, (B) such Holder may
not resell the Exchange Securities acquired by it in the Exchange Offer to the
public without delivering a prospectus and that the Prospectus contained in the
Exchange Offer Registration Statement is not appropriate or available for such
resales by such Holder, or (C) such Holder is a Broker-Dealer and holds Initial
Securities acquired directly from the Company or the Guarantor or one of their
Affiliates, then, upon such Holder’s written request to the Company on or prior
to the 20th Business Day following Consummation of the Exchange Offer, the
Company and the Guarantors shall (1) if permitted by law and Commission policy,
cause the Transfer Restricted Securities of such Holder to be reissued in a form
that does not bear any restrictive legends relating to the Securities Act and
does not have a restrictive CUSIP number so that such Transfer Restricted
Securities may be sold to the public in accordance with Rule 144 under the
Securities Act by a person that is not an Affiliate of the Issuer or any of the
Guarantors where no conditions of Rule 144 are then applicable (other than the
holding period requirement in paragraph (d)(1)(ii) of Rule 144 so long as such
holding period requirement is satisfied at such time of such reissue) and (2) in
the event the Company cannot or does not comply with the provisions of the
foregoing clause within 20 Business Days of the later of (I) the date of receipt
by the Issuer of such notice of such Holder and (II) the first to occur of the
Exchange Date and the Exchange Deadline (such later date being a “Shelf Filing
Deadline”), then the Company and the Guarantors shall:

 

(x) as promptly as practicable cause to be filed a shelf registration statement
pursuant to Rule 415 under the Securities Act, which may be an amendment to the
Exchange Offer Registration Statement (in either event, the “Shelf Registration
Statement”) on or prior to the Shelf Filing Deadline, which Shelf Registration
Statement shall provide for resales of all Transfer Restricted Securities, the
Holders of which shall have provided the information required pursuant to
Section 4(b) hereof; and

 

-6-

 

  

(y) use all commercially reasonable efforts to (A) file such Shelf Registration
Statement with the Commission on or prior to 30 days after the Shelf Filing
Deadline and (B) to cause such Shelf Registration Statement to be declared
effective by the Commission on or before the 90th day after the Shelf Filing
Deadline (or if such 90th day is not a Business Day, the next succeeding
Business Day) (the “Shelf Registration Effectiveness Target Date”).

 

Each of the Company and the Guarantors shall keep any such Shelf Registration
Statement continuously effective, supplemented and amended as required by the
provisions of Sections 6(b) and (c) hereof to the extent necessary to ensure
that it is available for resales of Initial Securities by the Holders of
Transfer Restricted Securities by the Holders entitled to the benefit of this
Section 4(a), and to ensure that it conforms in all material respects with the
requirements of this Agreement, the Securities Act and the policies, rules and
regulations of the Commission as announced from time to time, for a period of
one year following the effective date of such Shelf Registration Statement (or
such shorter period that will terminate when all the Initial Securities covered
by such Shelf Registration Statement have been sold pursuant to such Shelf
Registration Statement or may be sold without a restrictive legend pursuant to
Rule 144 under the Securities Act or any successor rule). Each of the Company
and the Guarantors shall be deemed not to have used commercially reasonable
efforts to keep the Shelf Registration Statement effective during the requisite
period if any of the Company or the Guarantors voluntarily takes any action that
would result in Holders of Transfer Restricted Securities covered thereby not
being able to offer and sell such Transfer Restricted Securities during that
period, unless (X) such action is required by applicable law or Commission
policy; or (Y) such action is taken by any of the Company or Guarantors in good
faith and for valid business reasons (not including avoidance of the Company or
the Guarantors obligations hereunder) including, but not limited to, the
acquisition or divestiture of assets, so long as the Company and the Guarantors
promptly thereafter comply with the requirements of the last paragraph of
Section 6(c) hereof (the period during which the Shelf Registration Statement is
not available under clauses (X) or (Y) above, the “Blackout Period”). The
Blackout Period shall not exceed 45 days in any three-month period or 90 days in
any twelve-month period.

 

(b)        Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement. No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Company in writing, within ten Business Days after receipt of a request
therefor, such information as the Company may reasonably request for use in
connection with any Shelf Registration Statement or Prospectus or preliminary
Prospectus included therein. Each Holder as to which any Shelf Registration
Statement is being effected agrees to furnish promptly to the Company all
information required to be disclosed in order to make the information previously
furnished to the Company by such Holder not materially misleading.

  

-7-

 

  

SECTION 5.      Special Interest. If (i) the Company and the Guarantors fail to
file either (A) an Exchange Offer Registration Statement prior to the Exchange
Deadline or (B) the Shelf Registration Statement prior to the Shelf Deadline,
(ii) either (A) the Exchange Offer Registration Statement filed by the Company
is not declared effective by the Commission prior to the Exchange Offer
Registration Statement Effectiveness Target Date or (B) the Shelf Registration
Statement filed by the Company is not declared effective by the Commission prior
to the Shelf Registration Effectiveness Target Date, (iii) the Exchange Offer is
not Consummated on or prior to 30 Business Days after the Exchange Offer
Registration Statement Effectiveness Target Date or (iv) a Shelf Registration
Statement applicable to the Transfer Restricted Securities required to be filed
by the terms of this Agreement is declared effective (or automatically becomes
effective) as required but thereafter fails to remain effective or becomes
unusable in connection with resales for more than 30 calendar days, excluding
any Blackout Period (each such event referred to in clauses (i) through (iv)
above, a “Registration Default”), the Company hereby agree that the interest
rate borne by the Transfer Restricted Securities shall be increased by 0.25% per
annum for the first 90-day period immediately following the Exchange Deadline
and by an additional 0.25% per annum with respect to each subsequent 90-day
period, in each case for the period of occurrence of the Registration Default,
up to a maximum Special Interest rate of 1.00% per annum thereafter (“Special
Interest”), until the earlier of the consummation of the Exchange Offer and such
time as no Registration Default is in effect, plus such additional amount of
time as is required under the last sentence of Section 6(c), upon which Special
Interest will cease to accrue and the interest rate on the Transfer Restricted
Securities will revert to the original rate; provided, however, that, if after
the date such Special Interest ceases to accrue, another Registration Default
occurs, Special Interest will again commence accruing pursuant to the foregoing
provisions. In no event will Special Interest accrue under more than one of the
foregoing clauses (i), (ii) and (iii) at any one time; provided, however, that
the amount of Special Interest accruing on the Transfer Restricted Securities
shall not exceed, in any event, 1.00% per annum. The obligations of the Company
and the Guarantors to pay Special Interest as set forth in this Section 5 shall
be the sole and exclusive remedy of the Holders for any Registration Default.

 

All obligations of the Company and the Guarantors set forth in the preceding
paragraph that are outstanding with respect to any Transfer Restricted Security
at the time such security ceases to be a Transfer Restricted Security shall
survive until such time as all such obligations with respect to such security
shall have been satisfied in full.

  

-8-

 

  

SECTION 6.       Registration Procedures.

 

(a)        Exchange Offer Registration Statement. In connection with the
Exchange Offer, the Company and the Guarantors shall comply with all of the
applicable provisions of Section 6(c) hereof, shall use commercially reasonable
efforts to effect such exchange to permit the sale of Transfer Restricted
Securities being sold in accordance with the intended method or methods of
distribution thereof. As a condition to its participation in the Exchange Offer
pursuant to the terms of this Agreement, each Holder of Transfer Restricted
Securities shall furnish, upon the request of the Company, prior to the
Consummation thereof, a written representation to the Company (which may be
contained in the letter of transmittal contemplated by the Exchange Offer
Registration Statement) to the effect that (A) it is not an affiliate (within
the meaning of Rule 405 under the Securities Act) of the Company or the
Guarantors, (B) it is not engaged in, and does not intend to engage in, and has
no arrangement or understanding with any Person to participate in, a
distribution (within the meaning of the Securities Act) of the Exchange
Securities to be issued in the Exchange Offer and (C) it is acquiring the
Exchange Securities in its ordinary course of business. In addition, all such
Holders of Transfer Restricted Securities shall otherwise cooperate in the
Company’s preparations for the Exchange Offer. Each Holder hereby acknowledges
and agrees that any Broker-Dealer and any such Holder using the Exchange Offer
to participate in a distribution of the securities to be acquired in the
Exchange Offer (1) could not under Commission policy as in effect on the date of
this Agreement rely on the position of the Commission enunciated in Morgan
Stanley and Co., Inc. (available June 5, 1991) and Exxon Capital Holdings
Corporation (available May 13, 1988), as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters, and
(2) must comply with the registration and prospectus delivery requirements of
the Securities Act in connection with a secondary resale transaction and that
such a secondary resale transaction should be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508, as applicable, of Regulation S-K if the resales are
of Exchange Securities obtained by such Holder in exchange for Initial
Securities acquired by such Holder directly from the Company.

 

(b)        Shelf Registration Statement. In connection with any Shelf
Registration Statement, each of the Company and the Guarantors shall comply with
all the provisions of Section 6(c) hereof and shall use commercially reasonable
efforts to effect such registration to permit the sale of the Transfer
Restricted Securities being sold in accordance with the intended method or
methods of distribution thereof, and pursuant thereto each of the Company and
the Guarantors will as expeditiously as possible, when required, prepare and
file with the Commission a Registration Statement relating to the registration
on any appropriate form under the Securities Act, which form shall be available
for the sale of the Transfer Restricted Securities in accordance with the
intended method or methods of distribution thereof.

 

(c)        General Provisions. In connection with any Registration Statement and
any Prospectus required by this Agreement to permit the sale or resale of
Transfer Restricted Securities (including, without limitation, any Registration
Statement and the related Prospectus required to permit resales of Initial
Securities by Broker-Dealers), each of the Company and the Guarantors shall:

 

(i)       use commercially reasonable efforts to keep such Registration
Statement continuously effective and provide all requisite financial statements
(including, if required by the Securities Act or any regulation thereunder,
financial statements of the Guarantors) for the period specified in Section 3 or
4 hereof, as applicable; upon the occurrence of any event that would cause any
such Registration Statement or the Prospectus contained therein (A) to contain a
material misstatement or omission or (B) not to be effective and usable for
resale of Transfer Restricted Securities during the period required by this
Agreement, the Company shall file promptly an appropriate amendment to such
Registration Statement (or file with the Commission a document to be
incorporated by reference into the Registration Statement), in the case of
clause (A), correcting any such misstatement or omission, and, in the case of
either clause (A) or (B), use commercially reasonable efforts to cause such
amendment to be declared effective and such Registration Statement and the
related Prospectus to become usable for their intended purposes as soon as
practicable thereafter, subject to the provisions applicable to Exchange Offer
Registration Statement Suspension Periods and Blackout Periods and the last
paragraph hereof;

  

-9-

 

 

(ii)      prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep the Registration Statement effective for the applicable period
set forth in Section 3 or 4 hereof, as applicable, or such shorter period as
will terminate when all Transfer Restricted Securities covered by such
Registration Statement have been sold; cause the Prospectus to be supplemented
by any required prospectus supplement, and as so supplemented to be filed
pursuant to Rule 424 under the Securities Act, and to comply fully with the
applicable provisions of Rules 424, 430A and 430B under the Securities Act in a
timely manner; and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
such Registration Statement or supplement to the Prospectus;

 

(iii)      in the case of a Shelf Registration Statement, advise the
underwriters, if any, and selling Holders promptly and, if requested by such
Persons, to confirm such advice in writing, (A) when the Prospectus or any
prospectus supplement or post-effective amendment has been filed, and, with
respect to any Registration Statement or any post-effective amendment thereto,
when the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Transfer Restricted
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, and (D) of the existence of any
fact or the happening of any event that makes any statement of a material fact
made in the Registration Statement, the Prospectus, any amendment or supplement
thereto, or any document incorporated by reference therein untrue, or that
requires the making of any additions to or changes in the Registration Statement
or the Prospectus in order to make the statements therein (with respect to the
Prospectus, in light of the circumstances under which they were made) not
misleading. If at any time the Commission shall issue any stop order suspending
the effectiveness of the Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or blue sky laws, each of the Company and the
Guarantors shall use commercially reasonable efforts to obtain the withdrawal or
lifting of such order at the earliest possible time;

  

-10-

 

  

(iv)      in the case of a Shelf Registration Statement, furnish without charge
to each of the Initial Purchasers, each selling Holder named in any Registration
Statement if so requested by such Holder, and each underwriter, if any, before
filing with the Commission, copies of any Registration Statement or any
Prospectus included therein or any amendments or supplements to any such
Registration Statement or Prospectus (including all documents incorporated by
reference after the initial filing of such Registration Statement), which
documents will be subject to the review and comment of such Holders and
underwriters in connection with such sale, if any, for a period of at least five
Business Days, and the Company will not file any such Registration Statement or
Prospectus or any amendment or supplement to any such Registration Statement or
Prospectus (including all such documents incorporated by reference) to which an
Initial Purchaser of Transfer Restricted Securities covered by such Registration
Statement or the underwriters, if any, shall reasonably object in writing within
five Business Days after the receipt thereof (such objection to be deemed timely
made upon confirmation of telecopy transmission within such period); provided,
that this clause (iv) shall not apply to any filing by the Company of any annual
report on Form 10-K, quarterly report on Form 10-Q or Current Report on Form 8-K
with respect to matters unrelated to the Initial Securities, the Transfer
Restricted Securities and the Exchange Securities and the offering or exchange
therefor. The objection of an Initial Purchaser or an underwriter, if any, shall
be deemed to be reasonable if such Registration Statement, amendment, Prospectus
or supplement, as applicable, as proposed to be filed, contains a material
misstatement or omission;

 

(v)       in the case of a Shelf Registration Statement, make available during
normal business hours for inspection by the Initial Purchasers, the managing
underwriters, if any, participating in any disposition pursuant to such
Registration Statement and any attorney or accountant retained by such Initial
Purchasers or any of the underwriters, all financial and other records,
pertinent corporate documents and properties of each of the Company and the
Guarantors and cause the Company’s and the Guarantors’ officers, directors and
employees to supply all information reasonably requested by any such Holder,
underwriter, attorney or accountant in connection with such Registration
Statement or any post-effective amendment thereto subsequent to the filing
thereof (and each such Person shall agree that it will keep such information
confidential and not disclose any such records, documents, properties or
information unless (A) the disclosure of such records, documents, properties or
information is, in the opinion of counsel to such Person, necessary to avoid or
correct a misstatement or omission in such Registration Statement, (B) the
release of such records, documents, properties or information is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
(C) the records, documents, properties or information in such records is public
or has been made generally available to the public other than as a result of a
disclosure or failure to safeguard by such Person or (D) disclosure of such
records, documents, properties or information is, in the opinion of counsel for
any such Person, necessary or advisable in connection with any action, claim,
suit or proceeding, directly or indirectly, involving such Person and arising
out of, based upon, related to, or involving this Agreement, or any transaction
contemplated hereby or arising hereunder) and prior to its effectiveness and to
participate in meetings with investors to the extent requested by the managing
underwriters, if any, if in connection with the Underwritten Offering of
Transfer Restricted Securities of an aggregate principal amount of $100,000,000
or greater;

  

-11-

 

  

(vi)       in connection with an Underwritten Offering, if requested by any
selling Holders or the underwriters, if any, promptly incorporate in any
Registration Statement or Prospectus, pursuant to a supplement or post-effective
amendment if necessary, such information as such selling Holders and
underwriters, if any, may reasonably request to have included therein,
including, without limitation, information relating to the “Plan of
Distribution” of the Transfer Restricted Securities, information with respect to
the principal amount of Transfer Restricted Securities being sold to such
underwriters, the purchase price being paid therefor and any other terms of the
offering of the Transfer Restricted Securities to be sold in such offering; and
make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable after the Company are notified of the matters
to be incorporated in such prospectus supplement or post-effective amendment,
subject to the provisions applicable to the Exchange Offer Registration
Statement Suspension Periods and Blackout Periods and the last paragraph hereof;

 

(vii)     in the case of a Shelf Registration Statement, furnish to each Initial
Purchaser, each selling Holder if requested and each of the underwriters, if
any, without charge, at least one copy of the Registration Statement, as first
filed with the Commission, and of each amendment thereto, including financial
statements and schedules, but without all documents incorporated by reference
therein or exhibits thereto (including exhibits incorporated therein by
reference), unless requested;

 

(viii)     in the case of a Shelf Registration Statement, deliver to each
selling Holder if requested and each of the underwriters, if any, without
charge, as many copies of the Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto as such Persons reasonably may request;
each of the Company and the Guarantors hereby consents to the use of the
Prospectus and any amendment or supplement thereto by each of the selling
Holders and each of the underwriters, if any, in connection with the offering
and the sale of the Transfer Restricted Securities covered by the Prospectus or
any amendment or supplement thereto;

 

(ix)        in the case of a Shelf Registration Statement, enter into such
customary agreements (including an underwriting agreement in form, scope and
substance as is customary in underwritten offerings of debt securities similar
to the Transfer Restricted Securities, as may be appropriate in the
circumstances), and make such representations and warranties, and take all such
other actions in connection therewith as is customary in offerings of debt
securities similar to the Transfer Restricted Securities in order to expedite or
facilitate the disposition of the Transfer Restricted Securities pursuant to any
Registration Statement contemplated by this Agreement, all to such extent as may
be reasonably requested by any Initial Purchaser or by any Holder of Transfer
Restricted Securities or underwriter in connection with any sale or resale
pursuant to any Registration Statement contemplated by this Agreement; and,
whether or not an underwriting agreement is entered into and whether or not the
registration is an Underwritten Registration, each of the Company and the
Guarantors shall:

  

-12-

 

  

(A)       furnish to each Initial Purchaser, each selling Holder and each
underwriter, if any, in such substance and scope as they may request and as are
customarily made by issuers to underwriters in primary underwritten offerings,
upon the effectiveness of the Shelf Registration Statement:

 

(1)       a certificate, dated the date of effectiveness of the Shelf
Registration Statement signed by (x) the Chief Executive Officer, President or
any Vice President and (y) the principal financial or accounting officer of each
of the Company and the Guarantors confirming, as of the date thereof, the
matters set forth in Section 7(k) of the Purchase Agreement (to the extent
applicable) and such other matters as such parties may reasonably request;

 

(2)       an opinion, dated the date of effectiveness of the Shelf Registration
Statement, as the case may be, of counsel for the Company and the Guarantors,
covering the matters set forth in Exhibit A to the Purchase Agreement and such
other matter as such parties may reasonably request, and in any event including
a statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Company and the Guarantors,
representatives of the independent registered public accounting firm for the
Company and the Guarantors, representatives of the underwriters, if any, and
counsel to the underwriters, if any, in connection with the preparation of such
Shelf Registration Statement and the related Prospectus and have considered the
matters required to be stated therein and the statements contained therein,
although such counsel has not independently verified the accuracy, completeness
or fairness of such statements; and that such counsel advises that, on the basis
of the foregoing, no facts came to such counsel’s attention that caused such
counsel to believe that the Shelf Registration Statement, at the time such Shelf
Registration Statement or any post-effective amendment thereto became effective,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus contained in such Registration Statement
as of its date contained an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. Without
limiting the foregoing, such counsel may state further that such counsel assumes
no responsibility for, and has not independently verified, the accuracy,
completeness or fairness of the financial statements, notes and schedules and
other financial, accounting and reserve data included in any Shelf Registration
Statement contemplated by this Agreement or the related Prospectus;

  

-13-

 

  

(3)       a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from the Company’s independent registered public
accounting firm, in the customary form and covering matters of the type
customarily requested to be covered in comfort letters by underwriters in
connection with primary underwritten offerings, and covering or affirming the
matters set forth in the comfort letters delivered pursuant to Section 7(f) of
the Purchase Agreement, without exception, provided that to be an addressee of
the comfort letter, if requested by the applicable accounting firm, each Initial
Purchaser, underwriter and selling Holder may be required to confirm that it is
in the category of person to whom a comfort letter may be delivered in
accordance with applicable accounting literature; and

 

(4)        a customary comfort letter, dated the date of effectiveness of the
Shelf Registration Statement, from any of the Company’s independent petroleum
engineers whose reports are referenced in the Shelf Registration Statement or
any document incorporated by reference into the Shelf Registration Statement, in
the customary form and covering matters of the type customarily requested to be
covered in comfort letters by underwriters in connection with primary
underwritten offerings.

 

(B)       set forth in full or incorporate by reference in the underwriting
agreement, if any, the indemnification provisions and procedures of Section 8
hereof with respect to all parties to be indemnified pursuant to said Section;
and

 

(C)       deliver such other documents and certificates as may be reasonably
requested by such parties to evidence compliance with Section 6(c)(ix)(A) hereof
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company or any of the Guarantors pursuant to
this Section 6(c)(ix), if any.

 

If at any time the representations and warranties of the Company and the
Guarantors contemplated in Section 6(c)(ix)(A)(1) hereof cease to be true and
correct, the Company or the Guarantors shall so advise the Initial Purchasers
and the underwriters, if any, and each selling Holder promptly and, if requested
by such Persons, shall confirm such advice in writing;

 

(x)        in the case of a Shelf Registration Statement, prior to any public
offering of Transfer Restricted Securities pursuant to a Shelf Registration
Statement, cooperate with the selling Holders, the underwriters, if any, and
their respective counsel in connection with the registration and qualification
of the Transfer Restricted Securities under the state securities or blue sky
laws of such jurisdictions as the selling Holders or underwriters, if any, may
reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that none of the Company nor the Guarantors shall be required to
register or qualify as a foreign entity where it is not then so qualified or to
take any action that would subject it to the service of process in suits or to
taxation in any jurisdiction where it is not then so subject;



 

-14-

 

  

(xi)        shall issue, upon the request of any Holder of Initial Securities
covered by the Exchange Offer Registration Statement, in connection with the
Consummation of the Exchange Offer and in accordance with the Indenture,
Exchange Securities having an aggregate principal amount equal to the aggregate
principal amount of Initial Securities surrendered to the Company by such Holder
in exchange therefor;

 

(xii)       in connection with an Underwritten Offering, cooperate with the
selling Holders and the underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing Transfer Restricted
Securities to be sold and not bearing any restrictive legends; and enable such
Transfer Restricted Securities to be in such denominations and registered in
such names as the Holders or the underwriters, if any, may request at least two
Business Days prior to any sale of Transfer Restricted Securities made by such
Holders or underwriters;

 

(xiii)      in the case of a Shelf Registration Statement, use commercially
reasonable efforts to cause the Transfer Restricted Securities covered by the
Registration Statement to be registered with or approved by such other domestic
governmental agencies or authorities as may be necessary to enable the seller or
sellers thereof or the underwriters, if any, to consummate the disposition of
such Transfer Restricted Securities, subject to the proviso contained in Section
6(c)(x) hereof;

 

(xiv)      if any fact or event contemplated by Section 6(c)(iii)(D) hereof
shall exist or have occurred, prepare a supplement or post-effective amendment
to the Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, subject to the
provisions applicable to Exchange Offer Registration Statement Suspension
Periods and Blackout Periods and the last paragraph hereof;

 

(xv)       provide a CUSIP number for all Exchange Securities not later than the
effective date of the Registration Statement covering such Exchange Securities
and provide the Trustee under the Indenture with printed certificates for such
Exchange Securities which are in a form eligible for deposit with the Depository
Trust Company and take all other action reasonably necessary to ensure that all
such Exchange Securities are eligible for deposit with the Depository Trust
Company;



 

-15-

 

  

(xvi)      cooperate and assist in any filings required to be made with the
FINRA and in the performance of any due diligence investigation by any
underwriter (including any “qualified independent underwriter” as that term is
defined within the rules and regulations of the FINRA) that is required to be
retained in accordance with the rules and regulations of the FINRA;

 

(xvii)     otherwise use commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the Commission,
and make generally available to its security holders, as soon as reasonably
practicable, a consolidated earnings statement meeting the requirements of Rule
158 under the Securities Act (which need not be audited) for the twelve-month
period (A) commencing at the end of any fiscal quarter in which Transfer
Restricted Securities are sold to underwriters in a firm commitment or best
efforts Underwritten Offering or (B) if not sold to underwriters in such an
offering, beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of the Registration Statement;

 

(xviii)     cause the Indenture to be qualified under the Trust Indenture Act
not later than the effective date of the first Registration Statement required
by this Agreement, and, in connection therewith, cooperate with the Trustee and
the Holders of the Initial Securities to effect such changes to the Indenture as
may be required for such Indenture to be so qualified in accordance with the
terms of the Trust Indenture Act; and to execute and use commercially reasonable
efforts to cause the Trustee to execute, all documents that may be required to
effect such changes and all other forms and documents required to be filed with
the Commission to enable such Indenture to be so qualified in a timely manner;
and

 

(xix)        in the case of a Shelf Registration Statement, cause all Transfer
Restricted Securities covered by such Shelf Registration Statement to be listed
on each securities exchange or automated quotation system on which similar
securities issued by the Company are then listed if requested by the Holders of
a majority in aggregate principal amount of Initial Securities or the managing
underwriters, if any.

 

Each Holder agrees by acquisition of a Transfer Restricted Security that, upon
receipt of any notice from the Company of the existence of any fact of the kind
described in Section 6(c)(iii)(D) hereof or any Exchange Offer Registration
Statement Suspension Period described in Section 3(c) or any Blackout Period
described in Section 4(a) hereof, such Holder will forthwith discontinue
disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(xiv) hereof, or
until it is advised in writing (the “Advice”) by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus. If so
directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice. In the event
the Company shall give any such notice, the time period regarding the
effectiveness of such Registration Statement set forth in Section 3 or 4 hereof,
as applicable, shall be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section
6(c)(iii)(D) hereof or notice of any Exchange Offer Registration Statement
Suspension Period and Blackout Period to and including the date when each
selling Holder covered by such Registration Statement shall have received the
copies of the supplemented or amended Prospectus contemplated by Section
6(c)(xiv) hereof or shall have received the Advice.

  

-16-

 

  

SECTION 7.       Registration Expenses.

 

(a)       All expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement will be borne by the Company and the
Guarantors, jointly and severally, regardless of whether a Registration
Statement becomes effective, including, without limitation: (i) all registration
and filing fees and expenses (including filings made by any Initial Purchaser or
Holder with the FINRA (and, if applicable, the fees and expenses of any
“qualified independent underwriter” and its counsel that may be required by the
rules and regulations of the FINRA)); (ii) all fees and expenses of compliance
with federal securities and state securities or blue sky laws; (iii) all
expenses of printing (including printing certificates for the Exchange
Securities to be issued in the Exchange Offer and printing of Prospectuses), if
any, messenger and delivery services and telephone; (iv) all fees and
disbursements of counsel and local counsel for the Company, the Guarantors and,
subject to Section 7(b) hereof, the Holders of Transfer Restricted Securities;
(v) all fees and disbursements of independent registered public accounting firms
of the Company and the Guarantors (including the expenses of any special audit
and comfort letters required by or incident to such performance); (vi) all
application and filing fees in connection with listing the Exchange Securities
on a securities exchange or automated quotation system pursuant to the
requirements thereof; and (vii) all fees and disbursements of the Trustee and
its counsel; provided that all underwriting discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of a Holder’s
Transfer Restricted Securities pursuant to a Shelf Registration Statement shall
be the responsibility of each Holder.

 

Each of the Company and the Guarantors will, in any event, bear its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expenses of
any annual audit and the fees and expenses of any Person, including special
experts, retained by the Company or the Guarantors.

 

(b)       In connection with any Shelf Registration Statement required by this
Agreement, the Company and the Guarantors, jointly and severally, will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities being
registered pursuant to the Shelf Registration Statement, as applicable, for the
reasonable fees and disbursements of not more than one counsel, who shall be
Latham & Watkins LLP or such other counsel as may be chosen by the Holders of a
majority in principal amount of the Transfer Restricted Securities for whose
benefit such Registration Statement is being prepared.

  

-17-

 

 

SECTION 8.       Indemnification.

 

(a)        The Company and the Guarantors, jointly and severally, agree to
indemnify and hold harmless (i) each Holder and (ii) each Person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) any Holder (any of the Persons referred to in this clause
(ii) being hereinafter referred to as a “controlling person”) and (iii) the
respective officers, directors, partners, employees, representatives and agents
of any Holder or any controlling person (any Person referred to in clause (i),
(ii) or (iii) may hereinafter be referred to as an “Indemnified Holder”), to the
fullest extent lawful, from and against any and all losses, claims, damages or
liabilities (or actions in respect thereof) including, without limitation, and
as incurred, reimbursement of each such Indemnified Holder for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim damage, liability or action, joint or several,
directly or indirectly arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or Prospectus (or any amendment or supplement thereto), or any
omission or alleged omission to state therein a material fact required to be
stated therein (in the case of the Registration Statement or any amendment or
supplement thereto) or necessary to make the statements therein (with respect to
the Prospectus, in light of the circumstances under which they were made) not
misleading, except insofar as such losses, claims, damages, liabilities or
actions are caused by an untrue statement or omission or alleged untrue
statement or omission that is made in reliance upon and in conformity with
information relating to any of the Holders furnished in writing to the Company
by any of the Holders expressly for use therein. This indemnity agreement shall
be in addition to any liability which the Company or any of the Guarantors may
otherwise have.

 

In case any action or proceeding (including any governmental or regulatory
investigation or proceeding) shall be brought or asserted against any of the
Indemnified Holders with respect to which indemnity may be sought against the
Company or the Guarantors, such Indemnified Holder (or the Indemnified Holder
controlled by such controlling person) shall promptly notify the Company and the
Guarantors in writing; provided, however, that the failure to give such notice
shall not relieve the Company or any of the Guarantors of their respective
obligations pursuant to this Agreement. Such Indemnified Holder shall have the
right to employ its own counsel in any such action and the fees and expenses of
such counsel shall be paid, as incurred, by the Company and the Guarantors
(regardless of whether it is ultimately determined that an Indemnified Holder is
not entitled to indemnification hereunder). The Company and the Guarantors shall
not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for such Indemnified Holders, which
firm shall be reasonably designated by the Holders. The Company and the
Guarantors shall not be liable to any indemnified party for any settlement or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim, action, suit
or proceeding) unless such settlement, compromise or consent is consented to by
the Company and the Guarantors in writing. The Company and the Guarantors shall
not, without the prior written consent of each Indemnified Holder (which shall
not be unreasonably withheld, delayed, denied or conditioned), settle or
compromise or consent to the entry of judgment in or otherwise seek to terminate
any pending or threatened action, claim, litigation or proceeding in respect of
which indemnification or contribution may be sought hereunder (whether or not
any Indemnified Holder is a party thereto), unless such settlement, compromise,
consent or termination (i) includes an unconditional release of each Indemnified
Holder from all liability arising out of such action, claim, litigation or
proceeding and (ii) does not include any statements as to or any findings of
fault, culpability or failure to act by or on behalf of any indemnified party.



 

-18-

 

  

(b)       Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the Guarantors and their respective directors, officers of
the Company and the Guarantors who sign a Registration Statement, and any Person
controlling (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) the Company or any of the Guarantors, and the respective
officers, directors, partners, employees, representatives and agents of each
such Person, to the same extent as the foregoing indemnity from the Company and
the Guarantors to each of the Indemnified Holders, but only with respect to
claims and actions based on information relating to such Holder furnished in
writing by such Holder expressly for use in any Registration Statement or
Prospectus (or any amendment or supplement thereto). In case any action or
proceeding shall be brought against the Company, the Guarantors or their
respective directors or officers or any such controlling person in respect of
which indemnity may be sought against a Holder of Transfer Restricted
Securities, such Holder shall have the rights and duties given the Company and
the Guarantors, and the Company, the Guarantors, their respective directors and
officers and such controlling person shall have the rights and duties given to
each Holder by the preceding paragraph. This indemnity agreement shall be in
addition to any liability that the Holders of Transfer Restricted Securities may
otherwise have.

 

(c)       If the indemnification provided for in this Section 8 is unavailable
to an indemnified party under Section 8(a) or (b) hereof (other than by reason
of exceptions provided in those Sections) in respect of any losses, claims,
damages, liabilities or actions referred to therein, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Guarantors, on the one hand, and the Holders, on the other hand, from the
Initial Placement (which in the case of the Company and the Guarantors shall be
deemed to be equal to the total gross proceeds to the Company and the Guarantors
from the Initial Placement and in the case of the Holders shall be deemed to be
equal to the total discount received by such Holder with respect to the Initial
Securities), the amount of Special Interest which did not become payable as a
result of the filing of the Registration Statement resulting in such losses,
claims, damages, liabilities or actions, and such Registration Statement, or if
such allocation is not permitted by applicable law, the relative fault of the
Company and the Guarantors, on the one hand, and the Holders, on the other hand,
in connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and the Guarantors on the one
hand and of the Indemnified Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or any of the Guarantors, on the
one hand, or the Indemnified Holders, on the other hand, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and actions referred to above
shall be deemed to include, subject to the limitations set forth in the second
paragraph of Section 8(a) hereof, any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim.

 

-19-

 

  

The Company, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(c) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or actions referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8, none of the Holders (and its
related Indemnified Holders) shall be required to contribute, in the aggregate,
any amount in excess of the amount by which the total discount received by such
Holder with respect to the Initial Securities exceeds the amount of any damages
which such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Initial Securities held by each of the Holders
hereunder and not joint.

 

SECTION 9.        Rule 144A. Each of the Company and the Guarantors hereby
agrees with each Holder, for so long as any Transfer Restricted Securities
remain outstanding, if the Company is no longer required to file reports under
the Exchange Act, to make available upon request to any Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities from such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A under the Securities Act.

 

SECTION 10.     Participation in Underwritten Registrations. No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Transfer Restricted Securities on the basis
provided in any underwriting arrangements approved by the Persons entitled
hereunder to approve such arrangements and (b) completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
underwriting arrangements.

  

-20-

 

  

SECTION 11.    Selection of Underwriters. The Holders of Transfer Restricted
Securities covered by the Shelf Registration Statement who desire to do so may
sell such Transfer Restricted Securities in an Underwritten Offering. In any
such Underwritten Offering, the investment bankers and managing underwriter(s)
that will administer such offering will be selected by the Holders of a majority
in aggregate principal amount of the Transfer Restricted Securities included in
such offering; provided, however, that such investment banker(s) and managing
underwriters must be reasonably satisfactory to the Company.

 

SECTION 12.     Miscellaneous.

 

(a)        No Inconsistent Agreements. Each of the Company and the Guarantors
will not on or after the date of this Agreement enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of the Company’s or any
of the Guarantors’ securities under any agreement in effect on the date hereof.

 

(b)       Adjustments Affecting the Securities. The Company will not take any
action, or permit any change to occur, with respect to the Initial Securities
that would materially and adversely affect the ability of the Holders to
Consummate any Exchange Offer.

 

(c)       Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to or departures from
the provisions hereof may not be given unless the Company has (i) in the case of
Section 5 hereof and this Section 12(c)(i), obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, obtained the written consent of Holders of a
majority of the outstanding principal amount of Transfer Restricted Securities
(excluding any Transfer Restricted Securities held by the Company or its
Affiliates). Notwithstanding the foregoing, a waiver or consent to departure
from the provisions hereof that relates exclusively to the rights of Holders
whose securities are being tendered pursuant to the Exchange Offer and that does
not affect directly or indirectly the rights of other Holders whose securities
are not being tendered pursuant to such Exchange Offer may be given by the
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities being tendered or registered; provided, however, that, with respect
to any matter that directly or indirectly affects the rights of any Initial
Purchaser hereunder, the Company shall obtain the written consent of GMP
Securities L.P., as representative of the Initial Purchasers, with respect to
which such amendment, qualification, supplement, waiver, consent or departure is
to be effective.

 

(d)        Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), electronic transmission, or
air courier guaranteeing overnight delivery:



 

-21-

 

  

(i)        if to a Holder, at the address set forth on the records of the
Trustee under the Indenture, with a copy to the Trustee under the Indenture; and

 

(ii)        if to the Company:

 

American Eagle Energy Corporation
2549 W. Main Street, Suite 202
Littleton, Colorado 80120
(fax: 303-795-5767)
Attention: Marty Beskow

 

With copies (which shall not constitute notice) to:

 

Baker Hostetler LLP

600 Anton Blvd., Suite 900

Costa Mesa, California 92626

(fax: 714-966-8802)

Attention: Randolf Katz, Esq.

 

Roberts & Olivia, LLC
2060 Broadway, Suite 250
Boulder, Colorado 80302
(fax: 720-210-5447)
Attention: William Roberts, Esq.

 

(iii)       if to the Initial Purchasers:

 

GMP Securities L.P.
331 Madison Avenue

New York, New York 10017

(fax: (416) 943-6160)

Attention: Debt Capital Markets

 

      with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
(fax: (713) 546-5401)
Attention: David J. Miller, Esq.


 

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if faxed; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.

  

-22-

 

  

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

 

(e)        Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the need for an express assignment,
subsequent Holders of Transfer Restricted Securities; provided, however, that
this Agreement shall not inure to the benefit of or be binding upon a successor
or assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder.

 

(f)        Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(g)       Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(h)       Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES THEREOF.

 

(i)        Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

 

(j)        Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

   

[Signature pages follow]

  

-23-

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  American Eagle Energy Corporation       By: /s/ Brad Colby     Name:   Brad
Colby     Title:     President       AMZG, Inc.       By: /s/ Brad Colby    
Name:   Brad Colby     Title:     President

  

[Signature Page to Registration Rights Agreement]

  

 

 

  

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written:

  

GMP SECURITIES L.P.

 

By /s/ Ross Prokopy   Name: Ross Prokopy   Title:   Managing Director  

 

For itself and as Representative of the several Initial Purchasers named in
Schedule I of the Purchase Agreement.

 

[Signature Page to Registration Rights Agreement]

 

 

 

  

SCHEDULE A



 Guarantors

 

AMZG, Inc., a Nevada corporation

 

 

 